846 F.2d 1047
UNITED STATES of America, Plaintiff-Appellee,v.Thomas O. ROBINSON, Jr. and Aleida Robinson, Defendants-Appellants.
No. 82-5366.
United States Court of Appeals,Sixth Circuit.
Argued May 4, 1983.Decided May 25, 1988.

On Remand from the Supreme Court of the United States.
Bart Durham, Nashville, Tenn., Joseph Dalton, argued, for defendants-appellants.
Joe B. Brown, U.S. Atty., Nashville, Tenn., Robert J. Washko, argued, Joel M. Gershowitz, Washington, D.C., for plaintiff-appellee.
Before KEITH and WELLFORD, Circuit Judges, and COHN, District Judge.*
PER CURIAM:


1
On September 7, 1983 the conviction of defendant Thomas O. Robinson was reversed by this Court, 716 F.2d 1095 (6th Cir.1983).  On March 4, 1985 the Supreme Court granted a petition for a writ of certiorari, 470 U.S. 1025, 105 S. Ct. 1387, 84 L. Ed. 2d 778 (1985), vacated the judgment and remanded the cause for further consideration in light of United States v. Young, 470 U.S. 1, 105 S. Ct. 1038, 84 L. Ed. 2d 1 (1985).  On July 9, 1986 this Court reaffirmed its prior decision, 794 F.2d 1132 (6th Cir.1986).  Thereafter, on February 23, 1987 the Supreme Court granted a petition for a writ of certiorari, --- U.S. ----, 107 S. Ct. 1282, 94 L. Ed. 2d 141 (1987), and on February 24, 1988 reversed this Court's decision and remanded the cause for further proceedings in conformity with its opinion.  ---  U.S. ----, 108 S. Ct. 864, 99 L. Ed. 2d 23 (1988).  In conformity with the decision of the Supreme Court the conviction of defendant Thomas O. Robinson is AFFIRMED.



*
 The Honorable Avern Cohn, United States District Judge for the Eastern District of Michigan, sitting by designation